Citation Nr: 0527133	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for major depression as 
secondary to the service-connected residuals of facial 
paralysis disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran has active military service from March 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In this case, in an April 2004 Board 
decision, the Board denied the issue of entitlement to a 
disability evaluation in excess of 20 percent for the 
residuals of left peripheral facial paralysis, cranial nerve 
VII, with significant remaining weakness and asymmetry.  In 
addition, the April 2004 decision included a remand for 
additional development of the two issues currently before the 
Board.  At present, these issues are before the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not show 
that the veteran's claimed major depression is secondary to 
the service-connected residuals of facial paralysis, or is 
otherwise related to service.

3.  The veteran is only service-connected for the residuals 
of left peripheral facial paralysis, cranial nerve 7, with 
significant remaining weakness and asymmetry, currently 
evaluated as 20 percent disabling.  The veteran does not have 
a combined disability evaluation.

4.  The veteran has a high school education.  Prior to 1980, 
the veteran worked for 7 seven years as a shipping and 
receiving clerk for an aircraft parts company.  From 1980 
until 2001, he worked for the U.S. Postal Service.  He has 
been retired on disability since March 2001.

5.  The veteran's service-connected disability does not, in 
and of itself, preclude him from substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The claimed major depression is not proximately due to 
the service-connected residuals of facial paralysis, or is 
otherwise related to active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.310 (2004).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection and TDIU via RO letters issued in March 
2002 and April 2004, an April 2002 rating decision, an April 
2003 statement of the case (SOC), March 2005 and May 2005 
supplemental statements of the case (SSOCs), and the April 
2004 Board decision and remand.  In addition, the RO letters 
issued in March 2002 and April 2004, the April 2003 SOC, and 
the May 2005 SSOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a March 2002 RO letter (as well as in 
the subsequent April 2004 RO letter), the veteran was given 
notice of the VCAA requirements, which was prior to the 
initial April 2002 unfavorable AOJ decision that is the basis 
of this appeal.

In this respect, the March 2002 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the April 2002 
rating decision, the April 2003 SOC, the April 2004 Board 
decision and remand, and the March 2005 and May 2005 SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish service connection and 
entitlement to TDIU.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The AOJ's March 2002 and April 2004 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2003 SOC and May 2005 SSOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

I.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

With respect to the evidence of record, the service medical 
records are negative for any diagnosis or symptomatology 
related to depression.  In addition, VA examination reports 
dated in March 1979 and February 1983 are also negative for 
any diagnosis or symptomatology related to depression.

Records received from the Social Security Administration 
(SSA) describe the treatment the veteran received over time 
for various health problems, including depression.  These 
records also show that the veteran was deemed disabled for 
SSA purposes since December 2000, and that his primary 
diagnosis was major depressive disorder.  Furthermore, the 
Board notes that these records include an April 2001 SSA 
comprehensive mental status examination report which noted 
that the veteran reported depression since 1998.  The veteran 
reported feeling depressed and withdrawn.  He had some 
paranoid thinking, specially toward the people at his former 
employment.  He stated he had suicidal thoughts in December 
2000 prior to his admission to the VA hospital.  When asked 
what was the primary reason he could not work, he stated it 
was because he did not function properly.  He complained of 
pain in his back, knees, and foot.  He also talked about 
having problems getting along with other people.  He stated 
he was irritable around others and had trouble concentrating.

A November 2004 VA examination report indicates the veteran 
was diagnosed with major depression in partial remission with 
some residual psychotic features.  Upon examination, it was 
the examiner's opinion that there was no evidence whatsoever 
that the claimed major depression was manifested during 
active service, or within a year after discharge from 
service.  It was further noted that the depressive syndrome 
did not relate proximately to the service-connected Bell's 
palsy.  The examiner indicated that the depression originally 
developed because of job-related and financial problems.  In 
the examiner's opinion, there was no indication that the 
psychiatric symptomatology evolved from any of the other 
nonservice-connected conditions.  The depression produced 
moderate to serious impairment in both social and industrial 
areas as indicated by the global assessment of functioning 
(GAF) score of 50 which the Board notes that, according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
equates to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

Upon a review of the evidence, it is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
case, upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claim of service connection for major depression, to include 
as secondary to the service-connected residuals of facial 
paralysis.

In this case, the Board finds that there is no evidence of 
record which tends to support the veteran's contentions that 
he currently suffers from major depression which is related 
to the service-connected residuals of facial paralysis, or 
that is otherwise related to service.  The November 2004 VA 
examination report clearly indicates that, upon a review of 
the veteran's claims file and service records, and upon 
examination of the veteran, it was the examiner's opinion 
that there was no evidence whatsoever that the claimed major 
depression was manifested during active service, or within a 
year after discharge from service.  In addition, the examiner 
noted that the depressive syndrome did not relate proximately 
to the service-connected Bell's palsy. 

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed depression is secondary to 
the service-connected residuals of facial paralysis, or is 
otherwise related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disability to service 
or a service-connected disability, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence tends to show that the claimed 
major depression is not related to a service-connected 
disability, or to service.  Given that the preponderance of 
the evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim of 
service connection for major depression as secondary to the 
service-connected residuals of facial paralysis disability 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 

II.  TDIU

In reference to the veteran's claim of entitlement for TDIU, 
he may be awarded a TDIU if he is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2004).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of 
his/her disabilities, age, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. 
§ 4.16(b) (2004).

Here, the veteran is service-connected for only one 
disability which is the residuals of left peripheral facial 
paralysis, cranial nerve 7, with significant remaining 
weakness and asymmetry, currently evaluated as 20 percent 
disabling.  The veteran does not have a combined disability 
evaluation.  In this respect, the Board notes that the last 
prior April 2004 Board decision, which included issues part 
of the present appeal, denied an increased rating in excess 
of 20 percent for the veteran's only service-connected 
disability which is the residuals of left peripheral facial 
paralysis, cranial nerve VII, with significant remaining 
weakness and asymmetry.  In this decision, the Board found 
that the veteran did not meet the criteria for an increased 
rating in excess of 20 percent.  Furthermore, at present, the 
Board finds that the veteran does not meet the minimum 
schedular criteria for TDIU of at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent, per 38 C.F.R. § 4.16 (2004).

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2004).  In this case, for the reasons 
discussed in the April 2004 Board decision, the Board has 
found that there are no exceptional factors or circumstances 
associated with the veteran's disablement.

Moreover, per the November 2004 VA examination report 
discussed above, the veteran's depression originally 
developed because of job-related and financial problems.  In 
addition, as noted above, per the April 2001 SSA 
comprehensive mental status examination report, when asked 
what was the primary reason he could not work, the veteran 
stated it was because he did not function properly.  He 
complained of pain in his back, knees, and foot.  He also 
talked about having problems getting along with other people.  
He stated he was irritable around others and had trouble 
concentrating.  The Board notes that none of the above 
disorders, complaints or symptoms are service-related.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2004).  In this regard, there has been 
no indication that VA's Schedule for Rating Disabilities is 
insufficient or inadequate to assign a rating for the 
veteran's service-connected disability.

The Board acknowledges the veteran's contentions that he is 
unable to work due to his service-connected disability.  
However, the Board finds no objective medical evidence that 
the veteran's service-connected disability alone render the 
veteran unemployable. 

The Board recognizes the veteran's statements that he is 
currently unemployed. However, the veteran has not provided 
any evidence or information to support his claim of 
entitlement to TDIU other than making an application for the 
benefit.  The fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he/she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonably doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that his service-connected disability render him unable 
to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.


ORDER

Service connection for major depression as secondary to the 
service-connected residuals of facial paralysis disability is 
denied.

A TDIU due to the veteran's service-connected disability is 
denied.     



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


